Lumpkin, P. J.
This being an action by a tenant against a landlord for personal injuries alleged to have been occasioned by the defendant’s failure to keep in proper and safe repair a certain veranda-railing, and the question of the plaintiff’s right to recover being dependent upon whether or not he was guilty of negligence in putting the railing to an improper use by sitting upon it, and the evidence for the plaintiff affirmatively showing that he was in this respect negligent, and might by the exercise of . ordinary care have avoided the injuries, there was no error in granting a nonsuit. Judgment affirmed.

All the Justices concurring.